                           IN TTIE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      LUBBOCK DIVISION

 DARRELL BOOKER,                                         s
                                                         $
                                          Plaintiff,     $
                                                         $
                                                         s    CIVIL ACTION NO.           5:   l8-CV-00208-C
                                                         s
 CHARLES MCDUFFIE,                                       s
                                                         $
                                        De1'endant.      $



                                                    ORDER

        The United States Magistrate Judge entered a Report and Recommendation on

August 29, 2019, recommending that Plaintiffs remaining claimsl proceed through the course of

litigation and that the Court enter a scheduling order, setting dates for pretrial deadlines and

filing dispositive motions. No objections were filed.

        The Court reviewed the Report and Recommendation of the Magistrate Judge for plain

error. Finding none, the Court ADOPTS the findings, conclusions, and recommendation ofthe

United States Magistrate Judge.

        It is therefore ORDERED:

        Pursuant to Federal Rule of Civil Procedure 16(b), the Court establishes the following

schedule flor this case:

         1.      All motions     to join other parties and amend the pleadings must be filed by 3:00

p.m. on January 3,2020.




I The Magistrate Judge dismissed some of Plaintiffs claims on July 9, 2019, pursuant to Federal Rule of Civil
Procedure 54(b).
       2.      All other pretrial motions, including motions for summary judgment, must be filed,

with supporting briefs, by 3:00 p.m. on February 3,2020. Any response must be filed within thirty

(30) days from the date shown on the certificate of service of the motion in question.

       3.      All discovery must      be completed by 3:00 p.m. on January 3,2020, as follows:

       (a)     Defendant(s) shall disclose to Plaintiffall records ofthe incident forming the basis

       of Plaintiff s complaint, which records shall include, ifapplicable, but shall not be limited

       to the following:

               (i)     IfPlaintifT alleges a medical claim - Plaintiff s medical
               records lor the six-month period surrounding the incident date,
               which medical records shall include Plaintiffs records from any
               TDCJ unit at which he was given medical examination or treatment
               concerning the denial of medical care.

               (ii) If Plaintiff alleges an interference with mail - any mail
               records, including incoming and outgoing mail logs.

               (iii)   Plaintiff-s grievances filed for the six-month period
               surrounding the incident date.

               (i.,)   Ifan excessive force claim - all intemal affairs investigation
               reports, witness statements, and a copy of the video, if any, which
               was made. Defendants may submit any sensitive or confidential
               information to the Court for in camera review before complying
               with this provision.

               (v)     All disciplinary    and classifrcation records for the six-month
               period surrounding the incident date.

               (vi) If      Plaintiff alleges    a   medical/work claim     - all   work
               assignments and logs in addition to the medical and disciplinary
               records required above.

               (vii)   If Ptaintiff   alleges any other claim - all records pertaining to
               his claim.




                                                     2
       (b)     Al[ parties shall disclose the following:

               (i)     The name and, ilknown, the address or employment station
               ofeach person likely to have information that bears significantly on
               any clain.r or def'ense.

               (iD     As to each person named in response to paragraph (3)(b)(i)
               above, a brief summary of the substance of the information known
               by the person.

       There shall be no furthcr discoven' rvithout leave of the Court.

       4.      This Court has elected to opt out ofFederal Rule of Civil Procedure 26(a)(l).

       5.      Counsel and unrepresented parties are refened to the Local Rules of the Northem

District of Texas, the Civil Justice Cost and Delay Reduction Plan of the Northern District of

Texas, and the Local Rules of this Court.

       All parties will   be notified by separate order of the date     oftrial   and the date for   filing the

proposed pretrial order.

       Dated   November      3   ,2019                                                                  'r)
                                                                                      14?'172

                                                        S          C          tNGS
                                                            cn1   Uni       states District    dg"




                                                    3
